

Exhibit 10.2
NINTH AMENDMENT AGREEMENT
NINTH AMENDMENT AGREEMENT (this "Agreement") dated as of December 23, 2015 by
and among (1) Seneca Foods Corporation, a New York corporation (the "Parent"),
Seneca Snack Company, a Washington corporation ("Seneca Snack"), Seneca Foods,
LLC, a Delaware limited liability company ("Seneca LLC"), Green Valley Foods,
LLC, a Delaware limited liability company ("Green Valley" and together with the
Parent, Seneca Snack and Seneca LLC, collectively, the "Borrowers"), (2) Marion
Foods, Inc., a New York corporation, Lebanon Valley Cold Storage, LLC, Lebanon
Valley Cold Storage, LP, Portland Food Products Company, Gray & Company and Gray
Glace Products Company (collectively, the "Guarantors" and together with the
Borrowers, collectively, the "Obligors"), (3) the financial institutions party
to the Loan and Security Agreement (as defined below) as lenders (collectively,
the "Lenders" and individually, a "Lender"), and (4) Bank of America, N.A.
("Bank of America") as agent (the "Agent") for the Lenders and as Issuing Bank
with respect to a certain Second Amended and Restated Loan and Security
Agreement dated as of July 20, 2011, by and among the Borrowers, the Guarantors,
the Lenders, the Agent, the Issuing Bank and RBS Citizens, N.A. as Syndication
Agent, as amended by that certain First Amendment Agreement dated as of August
1, 2011, by that certain Second Amendment Agreement dated as of December 20,
2012, by that Third Amendment Agreement dated as of March 5, 2013, by that
certain Fourth Amendment Agreement dated as of December 16, 2013, by that
certain Fifth Amendment Agreement dated as of April 1, 2014, by that certain
Sixth Amendment Agreement dated as of June 17, 2014, by that certain Seventh
Amendment Agreement dated as of November 6, 2014 and by that certain Eighth
Amendment Agreement dated as of November 2, 2015 (as further amended, the "Loan
and Security Agreement").
W I T N E S S E T H:
WHEREAS, Section 2.1.7 of the Loan and Security provides that the Borrowers may
request increases in Commitments from time to time in the aggregate amount not
to exceed $200,000,000;
WHEREAS; prior to the date of this Agreement, Borrowers have previously
requested $50,000,000 in the aggregate principal amount of increases to the
Commitments pursuant to Section 2.1.7 of the Loan and Security Agreement;
WHEREAS, pursuant to this Agreement, Borrowers have requested that the Lenders
agree to amend certain provisions of the Loan and Security Agreement in order
to, among other things, provide for an additional increase in Commitments
pursuant to Section 2.1.7 of the Loan and Security Agreement in the aggregate
principal amount of $75,000,000 (the "Commitment Increase"); and
WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
§1.            Definitions.  Capitalized terms used herein without definition
that are defined in the Loan and Security Agreement shall have the same meanings
herein as therein.
§2.            Ratification of Existing Agreements.  All of the Obligors'
obligations and liabilities to the Agent, the Issuing Bank and the Lenders as
evidenced by or otherwise arising under the Loan and Security Agreement, the
Notes and the other Loan Documents, are, by each Obligor's execution of this
Agreement, ratified and confirmed in all respects.  In addition, by each
Obligor's execution of this Agreement, each of the Obligors represents and
warrants that no Obligor has any counterclaim, right of set-off or defense of
any kind with respect to such obligations and liabilities.
§3.            Representations and Warranties.  Each of the Obligors hereby
represents and warrants to the Agent, the Issuing Bank and Lenders that all of
the representations and warranties made by the Obligors in the Loan and Security
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties relate expressly to an
earlier date.
§4.            Conditions Precedent.  The effectiveness of the amendments
contemplated hereby shall be subject to the satisfaction on or before the date
hereof of each of the following conditions precedent:
(a)
Representations and Warranties.  All of the representations and warranties made
by the Obligors herein, whether directly or incorporated by reference, shall be
true and correct on the date hereof except as provided in §3 hereof.

(b)
Performance; No Event of Default.  The Obligors shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by them prior to or at the time hereof, and there
shall exist no Default or Event of Default.

(c)
Fees and Expenses.  The Borrowers shall have paid the fees and expenses payable
to the Agent and its counsel in connection with this Agreement.

(d)
Delivery.

(i)
This Agreement.  The Obligors, the Agent, the Issuing Bank, the Required Lenders
and each other Lender whose Commitment is being increased under this Agreement
shall have executed and delivered this Agreement.

(ii)
Notes.  Notes shall have been executed by the Borrowers and delivered to each
Lender that requests the issuance of a new Note.

(iii)
Officer's Certificates.  The Agent shall have received a certificate of a duly
authorized officer of each Obligor (A) certifying that (1) attached copies of
such Obligor's Organic Documents are true and complete, and in full force and
effect, without amendment except as shown or (2) there have been no changes to
such Organic Documents since the Effective Date; (B) certifying that an attached
copy of resolutions authorizing execution and delivery of this Agreement is true
and complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this Agreement; (C) certifying to the title,
name and signature of each Person authorized to sign this Agreement; and (D)
attaching a good standing certificate for such Obligor, issued by the Secretary
of State or other appropriate official of such Obligor's jurisdiction of
organization.

(iv)
Senior Officer's Certificates.  The Agent shall have received certificates, in
form and substance satisfactory to it, from a knowledgeable Senior Officer of
each Borrower certifying that, as of the date hereof after giving effect to the
Commitment Increase and the transactions hereunder, (i) no Default or Event of
Default exists; (ii) the representations and warranties of each Obligor in the
Loan Documents are true and correct (except for representations and warranties
that expressly relate to an earlier date); (iii) all conditions precedent in any
other Loan Document have been satisfied; and (iv) no event has occurred or
circumstance exists that has or could reasonably be expected to have a Material
Adverse Effect.

(v)
Other Documents.  The Obligors shall have executed and delivered such further
instruments and taken such further action as the Agent and the Required Lenders
may have reasonably requested, in each case further to effect the purposes of
this Agreement, the Loan and Security Agreement and the other Loan Documents.

§5.            Amendment to the Loan and Security Agreement.  In accordance with
Section 2.1.7 of the Loan and Security Agreement, Schedule 1.1 to the Loan and
Security Agreement is hereby amended by deleting such Schedule 1.1 in its
entirety and replacing it with the Schedule 1.1 attached hereto.  After giving
effect to such increase in the Commitments, Borrowers may request additional
increases in Commitments not to exceed $75,000,000 in the aggregate.
§6.            Miscellaneous Provisions.
(a)
Except as otherwise expressly provided by this Agreement, all of the respective
terms, conditions and provisions of the Loan and Security Agreement, the Notes
and the other Loan Documents shall remain the same.  The Loan and Security
Agreement, as amended hereby, shall continue in full force and effect, and this
Agreement and the Loan and Security Agreement shall be read and construed as one
instrument.

(b)
THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

(c)
This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.  A facsimile or other electronic transmission of an executed
counterpart shall have the same effect as the original executed counterpart.

[Remainder of Page Intentionally Left Blank - Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Ninth Amendment
Agreement as of the date first set forth above.
SENECA FOODS CORPORATION




By:   /s/Timothy Benjamin
Name:  Timothy Benjamin
Title:    CFO
SENECA SNACK COMPANY




By:   /s/Timothy Benjamin
Name:   Timothy Benjamin
Title:     Treasurer
SENECA FOODS, LLC




By:   /s/Timothy Benjamin
Name:  Timothy Benjamin
Title:     Treasurer
MARION FOODS, INC.




By:   /s/Timothy Benjamin
Name:  Timothy Benjamin
Title:     Treasurer
LEBANON VALLEY COLD STORAGE, LLC




By:  /s/Timothy Benjamin
Name: Timothy Benjamin
Title:    Treasurer





--------------------------------------------------------------------------------





LEBANON VALLEY COLD STORAGE, LP
By:            Lebanon Valley Cold Storage, LLC,
Its General Partner




By:  /s/Timothy Benjamin
Name: Timothy Benjamin
Title:    Treasurer




GREEN VALLEY FOODS, LLC


By:  /s/Timothy
Benjamin                                                                                                  
Name: Timothy Benjamin
Title:    Treasurer


PORTLAND FOOD PRODUCTS COMPANY




By:  /s/Timothy
Benjamin                                                                                                  
Name: Timothy Benjamin
Title:    Treasurer


GRAY & COMPANY






By:  /s/Timothy
Benjamin                                                                                                  
Name: Timothy Benjamin
Title:    Treasurer


GRAY GLACE PRODUCTS COMPANY






By:  /s/Timothy
Benjamin                                                                                                  
Name: Timothy Benjamin
Title:    Treasurer

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Agent, Lender and Issuing Bank




By:   /s/Edgar
Ezerins                                                                                                  
Name:   Edgar Ezerins
Title:     Senior Vice President



--------------------------------------------------------------------------------



CITIZENS BUSINESS CAPITAL, a division of CITIZENS ASSET FINANCE, INC., (f/k/a
RBS CITIZENS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a
subsidiary of RBS CITIZENS, N.A.), as a Lender




By:  /s/John D.
Bobbin                                                                                                  
Name: John D. Bobbin
Title:   Senior Vice President



--------------------------------------------------------------------------------



COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as a Lender




By:  /s/Claire
Laury                                                                                                  
Name: Clarie Laury
Title:   Executive Director
By:  /s/Adriaan
Weststrate                                                                                                  
Name: Adriaan Weststrate
Title:   Managing Director



--------------------------------------------------------------------------------



MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender




By:  /s/Brian
Bennett                                                                                                  
Name: Brian Bennett
Title:    Assistant Vice President



--------------------------------------------------------------------------------



BMO HARRIS BANK N.A., as a Lender




By:  /s/Quinn
Heiden                                                                                                  
Name: Quinn Heiden
Title:   Director



--------------------------------------------------------------------------------

-
CF LENDING, LLC, as a Lender




By: /Philip F.
Carfora                                                                                                  
Name: Philip F. Carfora
Title:  Duly Authorized Signatory

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., as a Lender




By: /s/Krista
Mize                                                                                                  
Name: Krista Mize
Title:   Authorized Signatory



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:  /s/John R.
LePage                                                                                                  
Name: John R. LePage
Title:   Vice President





--------------------------------------------------------------------------------



SCHEDULE 1.1
to
Second Amended and Restated Loan and Security Agreement
COMMITMENTS OF LENDERS
Lender
 
Commitment for the period from April 1 through and including July 31 of each
year
   
Commitment for the period from August 1 through and including March 31 of each
year
   
Percentage of Aggregate Commitments of all Lenders
 
Bank of America, N.A.
 
$
106,073,684
   
$
125,962,500
     
26.51842
%
Citizens Business Capital, a division of Citizens Asset Finance, Inc.
 
$
50,526,316
   
$
60,000,000
     
12.63158
%
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New
York Branch
 
$
62,000,000
   
$
73,625,000
     
15.50000
%
Manufacturers and Traders Trust Company
 
$
48,800,000
   
$
57,950,000
     
12.20000
%
U.S. Bank National Association
 
$
50,800,000
   
$
60,325,000
     
12.70000
%
Wells Fargo Bank, N.A.
 
$
35,000,000
   
$
41,562,500
     
8.75000
%
BMO Harris Bank N.A.
 
$
28,800,000
   
$
34,200,000
     
7.20000
%
CF Lending, LLC
 
$
18,000,000
   
$
21,375,000
     
4.50000
%
Total
 
$
400,000,000
   
$
475,000,000
     
100
%










